DANAHER, Circuit Judge
dissents from the foregoing order and would grant appellees’ rehearing en banc for the following reasons: “This extraordinary case involves the ultimate possible liability of a landowner for injuries received, not by one who was a trespasser, but by his younger brother playing in his own back yard. If the opinion were limited to permit recovery because of injuries received by the trespasser when on the land, due to causes of which the landowner had some notice — or as to the existence of which he fairly might be charged with notice — I would think the opinion sound. Compare, for example, Dezendorf Marble Company v. Gartman, 161 Tex. 535, 343 S.W.2d 441 (Tex. 1961), where the appellant owned the dynamite cap and as a user of blasting equipment owed a high degree of care.
“Here, however, the injury did not occur on the land. The plaintiff’s 11-year-old brother brought the flare to his home. It bore a label showing it had been manufactured by the “Hitt Fireworks Co.” His 15-year-old brother took the *710flare from the younger lad, and it was given to the boy’s mother. Labeled as it was, the 15-year-old boy obviously recognized it as a possible source of danger. Certainly the mother could have done so. The mother had it within her power to make a condition of safety sure, but did not do so. Instead, she placed the flare in her own trash from which the following day it was removed by her younger son, the plaintiff. The lad broke it open and released the powder which looked like that found in fireworks. The mother saw what had happened. She thought it looked like sand. She thereupon directed the child to clean up the powder and left. Then it was that the boy found wax paper, lighted it and touched off the powder to his injury.
“It well may be that a study of the whole record and consideration of the authorities would find me in agreement with what has been said by the sitting-division. I am sufficiently disturbed by the full import of the far-reaching result here reached that I would have liked to hear the case argued.”
BASTIAN, Circuit Judge, did not participate in the foregoing order.

Supplemental Opinion

Before Edgerton, Senior Circuit Judge, and Fahy and Wright, Circuit Judges. /-